C.R. Huckaby recovered a Judgment in the district court of McCurtain county against H.H. Davlin, Whit Davlin, John Davlin, J.W. Miller, and J.B. Wilson. From said judgment J.W. Miller and T.B. Wilson appealed. The appeal was filed August 21, 1919. The plaintiffs in error served and filed their brief on May 8, 1922, and the cause was regularly submitted June 20, 1922. The defendants in error failed to file brief or offer any excuse for not doing so.
In the brief filed by plaintiffs in error the propositions relied upon for reversal appear to be well taken. This court, in the case of Bourke v. Meacham, 755 Okla. 107, 182 P. 80, announced the following rule:
"Where the defendant in error has not filed briefs as required under rule 7 of this court (47 Okla. vi, 165 Pac. vii), nor offered excuse for such failure, and it appears from briefs properly filed by plaintiffs in error that the propositions relied upon for reversal are well taken, the judgment will be reversed and the cause remanded."
For the reasons stated, the judgment of the court is reversed and remanded, with instructions to grant the plaintiffs in error a new trial.
KANE, JOHNSON, MILLER, KENNAMER, and NICHOLSON, JJ., concur.